Citation Nr: 1820313	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  16-38 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for residuals of prostate cancer.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to prostate cancer residuals.


REPRESENTATION

Appellant represented by:	Harry J. Binder, Attorney

ATTORNEY FOR THE BOARD 

D. Smart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in San Diego, California.

In a June 2016 rating decision, the RO assigned a 40 percent rating for the Veteran's prostate cancer residuals, effective November 4, 2014.  As this increase is not considered full grants of the benefits sought on appeal, the issue is still before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The issue of entitlement to a TDIU was included on the August 2016 supplemental statement of the case (SSOC).  In an August 2014 rating decision, the RO denied entitlement to a TDIU; however, the Veteran did not file a notice of disagreement with the denial of a TDIU.  Nonetheless, the issue of a TDIU due solely to the Veteran's service-connected prostate cancer residuals has been raised by the record and the issue have been recharacterized as seen on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Additionally, the Veteran was scheduled to testify at a Board hearing in November 2017.  In an October 2017 correspondence, the Veteran withdrew his hearing request.  See 38 C.F.R. §§ 20.702 (e), 20.704 (e) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  38 U.S.C. § 7107(a) (2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2017, the Veteran was afforded a VA male reproductive examination which addressed his voiding dysfunction.  However, the Veteran has not been furnished an SSOC that addresses the report of VA examination.  See 38 C.F.R. § 19.31 (b) (1).  While 38 U.S.C. § 7105 (e) provides an automatic waiver of initial AOJ review if a veteran submits evidence to the AOJ or the Board with, or after submission of, a Substantive Appeal, VA does not currently interpret section 7105(e) as extending to evidence that was not submitted by the Veteran, such as VA-generated evidence including VA treatment records and examination reports.  38 U.S.C. § 7105 (e) (2012).  As the August 2017 VA examination is not duplicative of evidence previously received and is highly relevant to the claim on appeal, the case must be remanded back to the AOJ for review and issuance of a SSOC.

Finally, the Board finds that the claim for TDIU due solely to his service-connected prostate cancer residuals is inextricably intertwined with the issue being remanded and the disposition of the TDIU claim must be deferred pending resolving this preliminary matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The Veteran's claims should be re-adjudicated based on the entirety of the evidence, including evidence submitted since the issuance of the August 2016 SSOC, to include the August 2017 report of VA male reproductive examination.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




